Name: Commission Regulation (EC) NoÃ 1916/2005 of 24 November 2005 amending Annex II to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: health;  cultivation of agricultural land;  agricultural activity;  foodstuff
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 307/10 COMMISSION REGULATION (EC) No 1916/2005 of 24 November 2005 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) Annex II to Regulation (EEC) No 2092/91 allows for the use of synthetic vitamins A, D and E for ruminants during a transitional period ending on 31 December 2005. (2) Since the existing regional differences in the possibility for organic ruminants to obtain the necessary essential vitamins A, D and E through their feed rations, as regards climate and available sources of feed, are expected to persist, the use of such synthetic vitamins for ruminants should be allowed after that date. (3) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation last amended by Regulation (EC) No 1567/2005 (OJ L 252, 28.9.2005, p. 1). ANNEX In Part D of Annex II to Regulation (EEC) No 2092/91, point 1.2 is replaced by the following: 1.2. Vitamins, provitamins and chemically well-defined substances having a similar effect. Only the following substances are included in this category: Vitamins authorised under Regulation (EC) No 1831/2003 of the European parliament and of the Council (1):  vitamins derived from raw materials occurring naturally in feedingstuffs,  synthetic vitamins identical to natural vitamins for monogastric animals,  with prior authorisation of the Member State competent authority, synthetic vitamins A, D and E identical to natural vitamins for ruminants. (1) OJ L 268, 18.10.2003, p. 29.